DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to an amendment/response filed on December 21, 2020.
 Claims 17, 19-21, 32-34 have been amended.
Claims 18 and 30 have been cancelled.
No Claims have been added.
Claims 17, 19-29, and 31-34 are currently pending.
Response to Arguments
Applicant's arguments filed on December 21, 2020 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 17,19-29,31-34 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Ricci et al. (US Application 2017/0093643, hereinafter Ricci).
Regarding claims 17, 32-34, Ricci discloses a gateway system (Fig. 15) for a vehicle, the gateway system (1512) comprising: 
a gateway configured to control a transmission of data between a first network (1504a) of the vehicle and a second network  (1504b) of the vehicle in dependence on a state of the vehicle(Abstract, [0013]-[0068], [0172]-[0175],  which recites The vehicle 100 includes a transceiver 1508 to send and receive signals over a selected one of the first, second, . . . networks 1504 a, b, . . . , a gateway/firewall 1512 to provide secure connectivity between the various components of the vehicle 100 and the first, second, . . . networks 1504a, b, . . . , primary and secondary processing modules 124a and b, memory/storage 220 or 230, on board sensors 1516 (discussed above with reference to FIG. 1), input/output system(s) 1520 and associated media controller (discussed below) to manage and control the output presented by the input/output system(s) to the user, network controller 1528 to supervise local networks and nodes thereof and identify and, if possible, isolate malfunctioning networks and/or nodes to avoid detrimental impact on other networks and/or nodes of the vehicle 100, and external computational device(s) 1532 of occupants, such as wireless capable mobile phones, personal digital assistants, tablet computers, laptop computers, and the like. As will be appreciated, the logic for the gateway/firewall 1512, media controller 1524 and network controller 1528 can be contained within memory/storage 220, 330. The various components are connected by a bus, wireless network, or combination thereof (denoted by reference 1536));
wherein the first network has an operator network of the vehicle, the second network has a control network of the vehicle, and the vehicle is a rail vehicle([0071], [0172], [0177], which recites first and second networks of the vehicle and the vehicle is a rail vehicle. Typical vehicles may include but are in no way limited to cars, trucks, motorcycles, busses, automobiles, trains, railed conveyances, boats, ships, marine conveyances, submarine conveyances, aircraft, space craft, flying machines, human-powered conveyances, and the like).  
Regarding claim 19, Ricci discloses the  gateway system according to claim 18, wherein the vehicle is configured to adopt as the state of the vehicle at least: a maintenance state which is intended for maintenance of the vehicle; an operating state which is intended for an operation of the vehicle; and said gateway is configured only to allow a transmission of predetermined data from the operator network to the control network in the maintenance state(Abstract, [0013]-[0068], [0172]-[0175]).  
 	Regarding claim 20, Ricci discloses the  gateway system according to claim 18, wherein said gateway is configured to receive state information representing the state of the vehicle from the control network and to control the transmission on a basis of the state information(Abstract, [0013]-[0068], [0172]-[0175]).  
 	Regarding claim 21, Ricci discloses the  gateway system according to claim 18, wherein said gateway includes: a first firewall intended for a data interface facing the operator network and is configured to forward or discard data intended for transmission from the operator network to the control network using a first firewall ruleset; and/or a second firewall intended for a data interface facing the control network and configured (Abstract, [0013]-[0068], [0172]-[0175]).  
 	Regarding claim 22, Ricci discloses the gateway system according to claim 21, wherein said gateway has an intrusion-detector configured to monitor at least data intended for transmission from the operator network to the control network (Abstract, [0013]-[0068], [0172]-[0175]).  
 	Regarding claim 23, Ricci discloses the gateway system according to claim 22, wherein said gateway has an intrusion-prevention unit configured to prevent transmission of data intended for an unwanted access to the control network (Abstract, [0013]-[0068], [0172]-[0175]).  
Regarding claim 24, Ricci discloses the  gateway system according to claim 23, wherein:   said intrusion-detector is configured to carry out monitoring using a first detection ruleset; and/or said intrusion-prevention unit is configured to carry out prevention using a first prevention ruleset(Abstract, [0013]-[0068], [0172]-[0175]).  
Regarding claim 25, Ricci discloses the gateway system according to claim 18, wherein said gateway has a limiting unit configured to limit data traffic between the operator network and the control network (Abstract, [0013]-[0068], [0172]-[0175]).  
Regarding claim 26, Ricci discloses the  gateway system according to claim 24, wherein said gateway has a vehicle-state managing unit which is configured to: provide said first firewall with a third firewall ruleset in dependence on the state of the vehicle; provide said intrusion-detector with a second detection ruleset in dependence on the state of the vehicle; and/or provide said intrusion-prevention unit with a second (Abstract, [0013]-[0068], [0172]-[0175]).  
Regarding claim 27, Ricci discloses the gateway system according to claim 26, wherein:   said first firewall is configured to allow, on a basis of the third firewall ruleset, extended access from the operator network to the control network; said intrusion-detector is configured to allow, on a basis of the second detection ruleset, extended access from the operator network to the control network; and/or said intrusion-prevention unit is configured to allow, on a basis of the second prevention ruleset, extended access from the operator network to the control network(Abstract, [0013]-[0068], [0172]-[0175]).  
 	Regarding claim 28, Ricci discloses the  gateway system according to claim 27, wherein provision of the third firewall ruleset, the second detection ruleset and/or the second prevention ruleset can only be initiated by information originating from the control network(Abstract, [0013]-[0068], [0172]-[0175]).  
 	Regarding claim 29, Ricci discloses the gateway device according to claim 17, wherein said gateway has an application-layer gateway configured to convey the data between the first network and the second network (Abstract, [0013]-[0068], [0172]-[0175]).  
 	Regarding claim 31, Ricci discloses the  gateway device according to claim 27, wherein provision of the third firewall ruleset, the second detection ruleset and/or the second prevention ruleset can only be initiated by state information originating from the control network and representing the state of the vehicle(Abstract, [0013]-[0068], [0172]-[0175]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461